              Case 4:21-cv-00344-JSW Document 56 Filed 05/27/21 Page 1 of 8




 1   Stanford H. Atwood, Jr.
     Atwood & Associates
 2   750 University Avenue, Suite 130
     Los Gatos, California 95032
 3   Tel: 408-395-5503
 4   Fax: 408-395-5519
     stanford@atwoodlaw.net
 5
     Michael T. Jean, MI Bar No. P76010*
 6   Hadan W. Hatch, UT Bar No. 17671*
     National Rifle Association of America
 7   11250 Waples Mill Road
 8   Fairfax, Virginia 22030
     Tel: 703-267-1161
 9   mjean@nrahq.org
     hhatch@nrahq.org
10
     Jeremy E. Clare, D.C. Bar No. 1015688*
11
     Regina Lennox, D.C. Bar No. 1671299*
12   Safari Club International
     501 2nd Street N.E.
13   Washington, D.C. 20002
     Tel: 202-543-8733
14   jclare@safariclub.org
     rlennox@safariclub.org
15

16   Attorneys for Defendant-Intervenors
     National Rifle Association of America and
17   Safari Club International
     *Appearing pro hac vice
18
                                UNITED STATES DISTRICT COURT
19                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                                   OAKLAND DIVISION

21   DEFENDERS OF WILDLIFE et al.,                 Case No. 4:21-cv-344-JSW

22          Plaintiffs,                            Related Cases:
                                                     4:21-cv-349-JSW
23                  vs.                              4:21-cv-561-JSW
24   U.S. FISH AND WILDLIFE SERVICE et al.,        NOTICE OF MOTION AND MOTION TO
25                                                 DISMISS AND STRIKE BY NATIONAL
            Defendants, and                        RIFLE ASSOCIATION OF AMERICA
26                                                 AND SAFARI CLUB INTERNATIONAL
27

28   NRA and SCI Notice of Motion and Motion to Dismiss and Strike, Case No. 4:21-cv-344
                                                                                           1
              Case 4:21-cv-00344-JSW Document 56 Filed 05/27/21 Page 2 of 8




     NATIONAL RIFLE ASSOCIATION OF                     Hearing Date: July 2, 2021
 1   AMERICA and SAFARI CLUB                           Hearing Time: 9:00 A.M.
 2   INTERNATIONAL,                                    Judge: Hon. Jeffery S. White

 3         Defendant-Intervenors.
     ______________________________________
 4

 5         NOTICE OF MOTION AND MOTION TO DISMISS BY NATIONAL RIFLE
            ASSOCIATION OF AMERICA AND SAFARI CLUB INTERNATIONAL
 6
            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 7
            PLEASE TAKE NOTICE that on July 2, 2021, or as soon thereafter as counsel may be
 8
     heard by the Honorable Jeffrey S. White, the National Rifle Association of America and Safari
 9
     Club International, through this Notice and the attached Memorandum of Points and Authorities,
10
     will and hereby do respectfully move the Court to dismiss Plaintiffs’ First Amended Complaint
11
     under Fed. R. Civ. P. 12(b)(6) and to strike it under the Court’s inherent powers. That motion
12
     will be heard at Courtroom 5, 2d Floor, Oakland Federal Courthouse, 1301 Clay Street, Oakland,
13
     California 94612.
14
            As explained in the attached Memorandum of Points and Authorities, Plaintiffs
15
     Defenders of Wildlife et al. have filed an untimely First Amended Complaint under Rule
16
     15(a)(1)(B). Accordingly, the putative First Amended Complaint is not properly before the
17
     Court, and the Court should dismiss it under Rule 12(b)(6) and strike it using the Court’s
18
     inherent powers to control the Court’s docket.
19
            Dated this 27th day of May, 2021.
20
                                                                 /s/ Jeremy E. Clare
21                                                               Jeremy E. Clare
                                                                 D.C. Bar No. 1015688*
22                                                               Safari Club International
                                                                 501 2nd Street N.E.
23
                                                                 Washington, D.C. 20002
24                                                               Tel: 202-543-8733
                                                                 jclare@safariclub.org
25

26

27

28   NRA and SCI Notice of Motion and Motion to Dismiss and Strike, Case No. 4:21-cv-344
                                                                                                  2
              Case 4:21-cv-00344-JSW Document 56 Filed 05/27/21 Page 3 of 8




 1   Stanford H. Atwood, Jr.
     Atwood & Associates
 2   750 University Avenue, Suite 130
     Los Gatos, California 95032
 3   Tel: 408-395-5503
 4   Fax: 408-395-5519
     stanford@atwoodlaw.net
 5
     Michael T. Jean, MI Bar No. P76010*
 6   Hadan W. Hatch, UT Bar No. 17671*
     National Rifle Association of America
 7   11250 Waples Mill Road
 8   Fairfax, Virginia 22030
     Tel: 703-267-1161
 9   mjean@nrahq.org
     hhatch@nrahq.org
10
     Jeremy E. Clare, D.C. Bar No. 1015688*
11
     Regina Lennox, D.C. Bar No. 1671299*
12   Safari Club International
     501 2nd Street N.E.
13   Washington, D.C. 20002
     Tel: 202-543-8733
14   jclare@safariclub.org
     rlennox@safariclub.org
15

16   Attorneys for Defendant-Intervenors
     National Rifle Association of America and
17   Safari Club International
     *Appearing pro hac vice
18
                                UNITED STATES DISTRICT COURT
19                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                                   OAKLAND DIVISION

21   DEFENDERS OF WILDLIFE et al.,                Case No. 4:21-cv-344-JSW

22          Plaintiffs,                           Related Cases:
                                                    4:21-cv-349-JSW
23                  vs.                             4:21-cv-561-JSW
24   U.S. FISH AND WILDLIFE SERVICE et al.,       MEMORANDUM OF POINTS AND
25                                                AUTHORITIES IN SUPPORT OF THE
            Defendants, and                       MOTION TO DISMISS AND STRIKE BY
26                                                NATIONAL RIFLE ASSOCIATION OF
27

28   NRA and SCI Memo in Support of Motion to Dismiss and Strike, Case No. 4:21-cv-344
                                                                                         1
              Case 4:21-cv-00344-JSW Document 56 Filed 05/27/21 Page 4 of 8




     NATIONAL RIFLE ASSOCIATION OF                      AMERICA AND SAFARI CLUB
 1   AMERICA and SAFARI CLUB                            INTERNATIONAL
 2   INTERNATIONAL,
                                                        Hearing Date: July 2, 2021
 3          Defendant-Intervenors.                      Hearing Time: 9:00 A.M.
                                                        Judge: Hon. Jeffery S. White
 4
     ______________________________________
 5

 6    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF THE MOTION
       TO DISMISS AND STRIKE BY NATIONAL RIFLE ASSOCIATION OF AMERICA
 7                      AND SAFARI CLUB INTERNATIONAL

 8          The National Rifle Association of America (“NRA”) and Safari Club International

 9   (“SCI”) respectfully move to dismiss Plaintiffs’ First Amended Complaint (Dkt. 54) under

10   Federal Rule of Civil Procedure 12(b)(6) and to strike the First Amended Complaint under the

11   Court’s inherent powers to control its docket. The First Amended Complaint should be

12   dismissed and stricken because it was untimely filed under Federal Rule of Civil Procedure

13   15(a)(1)(B).

14                        STATEMENT OF THE ISSUES TO BE DECIDED

15   1. Whether Plaintiffs’ First Amended Complaint is untimely under Rule 15(a)(1)(B), when it

16      was filed more than 21 days after Federal Defendants filed their Answer?

17                               STATEMENT OF RELEVANT FACTS

18          On November 3, 2020, the U.S. Fish and Wildlife Service published a final rule removing

19   the gray wolf, except for the Mexican wolf, from the Endangered Species Act’s lists of

20   threatened and endangered species. 85 Fed. Reg. 69778 (Nov. 3, 2020). This delisting rule went

21   into effect on January 4, 2021. Id. Plaintiffs sued the U.S. Fish and Wildlife Service and Debra

22   Haaland, Secretary of the Interior (collectively “Federal Defendants”), alleging that the final rule

23   was unlawful, on January 14, 2021. See Dkt. 1.

24          NRA and SCI jointly moved to intervene in this case on April 2, 2021. Dkt. 21. With the

25   motion to intervene, NRA and SCI lodged a proposed motion to dismiss, which provided notice

26   to Plaintiffs that NRA and SCI would be moving to dismiss the original Complaint for lack of

27

28   NRA and SCI Memo in Support of Motion to Dismiss and Strike, Case No. 4:21-cv-344
                                                                                                   2
              Case 4:21-cv-00344-JSW Document 56 Filed 05/27/21 Page 5 of 8




 1   standing under Rule 12(b)(1). Dkt. 21-9. Federal Defendants answered the Complaint on April

 2   19, 2021. Dkt. 29. The Court granted NRA and SCI’s motion to intervene on May 3, 2021 (Dkt.

 3   34), and NRA and SCI officially filed their Motion to Dismiss on May 6, 2021 (Dkt. 39).

 4          Plaintiffs filed their First Amended Complaint, purportedly under Rule 15(a)(1)(b), on

 5   May 20, 2021. Dkt 54, at 1. The First Amended Complaint was filed 31 days after Federal

 6   Defendants filed their answer. Dkt. 29.

 7                                      STANDARD OF REVIEW

 8          Compliance with a time limit established by the Federal Rules of Civil Procedure can be

 9   challenged under Rule 12(b)(6). Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1206 n.2

10   (9th Cir. 1995). A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a claim.

11   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The Court must determine “‘whether the

12   claimant is entitled to offer evidence to support the claims.’” Gilligan v. Jamco Dev. Corp., 108

13   F.3d 246, 249 (9th Cir. 1997) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

14          The Court also has inherent powers to strike improperly filed items from its docket. E.g.,

15   Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 403–04 (9th Cir. 2010). “The inherent

16   powers are mechanisms for ‘control necessarily vested in courts to manage their own affairs so

17   as to achieve the orderly and expeditious disposition of cases.’” Id. at 404 (quoting Chambers v.

18   NASCO, Inc., 501 U.S. 32, 43 (1991)). The Court has broad discretion to exercise its inherent

19   powers to address a litigant’s conduct during the litigation process. See id.

20                                ARGUMENT:
          PLAINTIFFS’ FIRST AMENDED COMPLAINT SHOULD BE DISMISSED OR
21        STRICKEN FROM THE DOCKET BECAUSE IT WAS NOT TIMELY FILED.
22          Plaintiffs purported to file their First Amended Complaint “as a matter of right pursuant
23   to Fed. R. Civ. P. 15(a)(1)(B), in response to Defendant-Intervenors National Rifle Association
24   of America et al. Motion to Dismiss.” Dkt. 54, at 1. Plaintiffs incorrectly claim that the First
25   Amended Complaint was timely, because it was filed within 21 days of NRA and SCI’s Motion
26   to Dismiss. Id. But the Federal Defendants’ Answer, not NRA and SCI’s Motion, triggered
27

28   NRA and SCI Memo in Support of Motion to Dismiss and Strike, Case No. 4:21-cv-344
                                                                                                   3
              Case 4:21-cv-00344-JSW Document 56 Filed 05/27/21 Page 6 of 8




 1   Rule 15(a)(1)’s 21-day deadline. It is too late for Plaintiffs to amend their Complaint as a matter

 2   of course under Rule 15(a)(1).

 3          Rule 15(a)(1)(B) sets specific deadlines by which a party can amend its complaint as a

 4   matter of course: “if the pleading is one to which a responsive pleading is required, 21 days after

 5   service of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

 6   whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B) (emphasis added). Here, Federal Defendants

 7   filed their Answer, Dkt. 29, before NRA and SCI filed their Motion to Dismiss, Dkt. 39. The

 8   Answer is the “earlier” event that triggered Rule 15(a)(1)’s 21-day time limit. The First
 9   Amended Complaint was filed 31 days—ten days too late—after the Federal Defendants’
10   Answer was filed.
11          Contrary to Plaintiffs’ assertion, NRA and SCI’s subsequently filed Motion to Dismiss is

12   immaterial to the outcome here. Subsequent motions to dismiss “do not toll or extend plaintiff’s

13   time to file an Amended Complaint as a matter of course under the current Rule 15(a)(1)(B).”

14   Brown v. W. Valley Env’t Servs., LLC, No. 10-CV-210A, 2010 WL 3369604, *10 (W.D.N.Y.

15   Aug. 24, 2010). To hold otherwise would render the Rule’s “whichever is earlier” clause

16   meaningless. And the Advisory Committee notes to Rule 15(a)(1)(B) make it clear: “The

17   21-day periods to amend once as a matter of course after service of a responsive pleading or

18   after service of a designated motion are not cumulative. If a responsive pleading is served after

19   one of the designated motions is served, for example, there is no new 21-day period.” Fed. R.

20   Civ. P. 15(a) advisory committee’s note to 2009 amendment.

21          The First Amended Complaint is untimely filed and should be dismissed because a party

22   is not entitled to present evidence in support of claims that are not properly before the court.

23   E.g., Boon v. Canon Bus. Sols., Inc., No. 11-CV-8206, 2012 WL 12919542, *2 (C.D. Cal. Mar.

24   8, 2012) (dismissing an amended complaint filed more than 21 days after a Rule 12(b) motion).

25   In the alternative, the First Amended Complaint should be stricken under the Court’s inherent

26   powers to control its docket and to enforce the deadlines and procedures established in the

27

28   NRA and SCI Memo in Support of Motion to Dismiss and Strike, Case No. 4:21-cv-344
                                                                                                    4
              Case 4:21-cv-00344-JSW Document 56 Filed 05/27/21 Page 7 of 8




 1   Federal Rules. See, e.g., Cantu v. Kings Cty., No. 12-CV-538, 2021 WL 1164582, *1 (E.D. Cal.

 2   Mar. 26, 2021) (striking a complaint that was filed more than 21 days after a motion to dismiss).

 3          The only way that the First Amended Complaint can be properly filed at this time is

 4   under Rule 15(a)(2), which governs amending complaints in “all other cases” and requires either

 5   consent of the parties or leave from the court. E.g., Cantu, 2021 WL 1164582 at *1. Plaintiffs

 6   did not seek Federal Defendants’ or NRA and SCI’s consent to file the First Amended

 7   Complaint. 1 Nor did Plaintiffs seek leave from this Court before submitting the First Amended

 8   Complaint. Because Plaintiffs have failed to follow the Federal Rules of Civil Procedure, the
 9   improperly-filed First Amended Complaint cannot become the operative complaint. See, e.g.,

10   Gudenavichene v. Mortg. Elec. Reg. Sys., Inc., No. 12-cv-82, 2012 WL 1142868, *1 (D. Nev.

11   Apr. 4, 2012) (holding that amended complaint which did not comport with Rule 15(a)(1)(B)

12   could not be amended “as a matter of course” and was inoperative). The timeliness requirements

13   of the Federal Rules exist for good reason and cannot be ignored.

14                                           CONCLUSION

15          For the reasons stated above, the First Amended Complaint was not timely filed under

16   Rule 15(a)(1)(B). It should be dismissed or stricken from the docket.

17          Dated this 27th day of May, 2021.

18                                                       Stanford H. Atwood, Jr.
                                                         Atwood & Associates
19                                                       750 University Avenue, Suite 130
                                                         Los Gatos, California 95032
20                                                       Tel: 408-395-5503
21                                                       Fax: 408-395-5519
                                                         stanford@atwoodlaw.net
22
                                                         Michael T. Jean, MI Bar No. P76010*
23                                                       Hadan W. Hatch, UT Bar No. 17671*
                                                         National Rifle Association of America
24                                                       11250 Waples Mill Road
25
     1
      Although NRA and SCI would not have improperly withheld consent, at this point, since the
26
     First Amended Complaint has been filed, it would be too late to provide such consent. See In re
27   Sonoma V, 703 F.2d 429, 431 (9th Cir. 1983) (construing Fed. R. Civ. P. Rule 6(b)).

28   NRA and SCI Memo in Support of Motion to Dismiss and Strike, Case No. 4:21-cv-344
                                                                                                  5
              Case 4:21-cv-00344-JSW Document 56 Filed 05/27/21 Page 8 of 8




                                                         Fairfax, Virginia 22030
 1                                                       Tel: 703-267-1161
 2                                                       mjean@nrahq.org
                                                         hhatch@nrahq.org
 3
                                                         /s/ Jeremy E. Clare
 4                                                       Jeremy E. Clare, D.C. Bar No. 1015688*
                                                         Regina Lennox, D.C. Bar No. 1671299*
 5
                                                         Safari Club International
 6                                                       501 2nd Street N.E.
                                                         Washington, D.C. 20002
 7                                                       Tel: 202-543-8733
                                                         jclare@safariclub.org
 8                                                       rlennox@safariclub.org
 9
                                                         Attorneys for Defendant-Intervenors
10                                                       National Rifle Association of America and
                                                         Safari Club International
11
                                                         *Appearing pro hac vice
12

13
                                     CERTIFICATE OF SERVICE
14
            I hereby certify that on May 27, 2021, I caused the foregoing document to be
15
     electronically filed with the Clerk of the Court using the CM/ECF system, which will serve all
16
     counsel of record.
17
                                                                /s/ Jeremy E. Clare
18                                                              Jeremy E. Clare
19

20

21

22

23

24

25

26

27

28   NRA and SCI Memo in Support of Motion to Dismiss and Strike, Case No. 4:21-cv-344
                                                                                                6
